Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen US 4,821,980.

Regarding claim 7, Clausen teaches a nacelle having a forward end and an aft end, the nacelle comprising: 
a fan cowl (represented near 26 of figure 1); and 
a plurality of hinges coupled to the fan cowl, wherein the plurality of hinges comprises: a first hinge having a first rotational axis; a second hinge having a second rotational axis; and a third hinge having a third rotational axis (50 as shown in figure 2); 
but does not specify wherein the second rotational axis is collinear and aligned with the third rotational axis such that the second hinge and the third hinge have a shared concentric axis; wherein the first rotational axis is eccentric to the shared concentric axis; and wherein the first hinge is positioned forward of the second hinge and the third hinge.
Clausen; however, does suggest such arrangement (see annotated figure 2 below). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement of the hinge axes, in order to accommodate efficient arrangement of preferred shapes of the cowl, etc.

    PNG
    media_image1.png
    361
    543
    media_image1.png
    Greyscale


Regarding claim 8, Clausen teaches the nacelle of claim 7, wherein the fan cowl is a first fan cowl, the plurality of hinges is a first plurality of hinges, and the shared concentric axis is a first shared concentric axis (as previously described), 
wherein the nacelle further comprises a second fan cowl and a second plurality of hinges (as described in column 4 lines 13-17), wherein the second plurality of hinges comprises: a fourth hinge having a fourth rotational axis; a fifth hinge having a fifth rotational axis; and a sixth hinge having a sixth rotational axis; wherein the fifth rotational axis is collinear and aligned with the sixth rotational axis such that the fifth hinge and the sixth hinge have a second shared concentric axis; wherein the fourth rotational axis is eccentric to the second shared concentric axis; and wherein the fourth hinge is positioned axially forward of the fifth hinge and the sixth hinge (rendered obvious as described in the claim 7 rejection above).

Regarding claim 9, Clausen teaches the nacelle of claim 8, wherein a first distance between the first rotational axis and the fourth rotational axis is less than a second distance between the first shared concentric axis and the second shared concentric axis (as inherent in view of figures 1-2).

Regarding claim 10, Clausen teaches the nacelle of claim 8, wherein the first rotational axis is radially outward of the first shared concentric axis and the fourth rotational axis is radially outward of the second shared concentric axis (as shown in annotated figure 2 above with reference to a center line of the nacelle).


but does not specify the first hinge and the fourth hinge are indirectly mounted to the pylon.
However, extra/additional mounting plates are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such additional mounting plates, in order to increase strength or vibration support, etc.

Regarding claim 21, Clausen teaches the nacelle of claim 7, but does not specify wherein the first hinge is a first axially forward-most hinge of first fan cowl.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such hinge as the most forward hinge, in order to accommodate smaller engines, etc.

Regarding claim 22, Clausen teaches the nacelle of claim 8, but does not specify wherein the fourth hinge is a second axially forward-most hinge of second fan cowl.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such hinge as the most forward hinge, in order to accommodate smaller engines, etc.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen in view of Roche US 2009/0266932.
Regarding claim 12, Clausen teaches the nacelle of claim 11, but does not teach wherein the first fan cowl is disposed on one of an inboard side and an outboard side of a gas turbine engine mounted to an aircraft and the second fan cowl is disposed on the other of the inboard side and the outboard side of the gas turbine engine mounted to the aircraft.
Roche; however, does teach such arrangement of parts (figures 3-4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the arrangement of Clausen’s hinges into a “top portion” arrangement, thus providing the recited arrangement, in order to accommodate such preferred arrangement of opening/closing the cowls; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective .  

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen in view of Mercier US 2015/0369083.

Regarding claim 13, Clausen teaches the nacelle of claim 11, but does not specify further comprising a beam extending between the first hinge and the fourth hinge.
Mercier however, renders such beams as well known (figure 2). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a beam, in order to enhance the connection of parts, as known in the art.

	Regarding claim 14, the references teach the nacelle of claim 13, but do not specify wherein the first hinge and the fourth hinge are floating relative to the pylon.
	However, floating hinges are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such types of hinges, in order to meet preferred design requirements, etc.; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Regarding claim 15, the references teach the nacelle of claim 13, wherein Clausen further teaches the first hinge is attached to a first portion of the first fan cowl, the second hinge is attached to a second portion of the first fan cowl, the third hinge is attached to a third portion of the first fan cowl, the fourth hinge is attached to a fourth portion of the second fan cowl, the fifth hinge is attached to a fifth portion of the second fan cowl, and the sixth hinge is attached to a sixth portion of the second fan cowl (inherently previously described).

Regarding claim 16, the references teach the nacelle of claim 15, but do not specify wherein in response to rotation of the first fan cowl and the second fan cowl to respective closed positions, the first portion of the first fan cowl and the fourth portion of the second fan cowl experience a preload response that is different than the second portion and the third portion of the first fan cowl and the fifth portion and the sixth portion of the second fan cowl, respectively.


Regarding claim 17, the references teach the nacelle of claim 15, but do not specify wherein the first portion is a first forward corner section of the first fan cowl and the fourth portion is a second forward corner section of the second fan cowl.
However, such arrangement would have been obvious to one having ordinary skill in the art, at the time of the invention, in order to accommodate alternate engine arrangements; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Regarding 18, the references teach the nacelle of claim 17, but do not specify wherein in response to rotation of the first fan cowl and the second fan cowl to respective closed positions, the first forward corner section of the first fan cowl and the second forward corner section of the second fan cowl are configured to be substantially flush with a fan inlet structure.
However, such arrangement of parts is well known in the aircraft engine cowl art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such cowl in relation to the inlet, in order to provide an efficient and well known arrangement of aircraft engine cowl elements; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the updated rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644